             Case 1:19-cv-01646-LO-JFA Document 78-5 Filed 03/10/21 Page 1 of 8 PageID# 673




    Extraction Report - Cellebrite Reports


Summary
Cellebrite Physical Analyzer version      7.42.0.50
Report creation time                      3/4/2021 5:51:37 PM -05:00
Time zone settings (UTC)                  (UTC-05:00) New_York (America)
Examiner name                             Sensei Enterprises, Inc.
Case number                               4420
Case name                                 Cardin
Evidence number                           4420A




Source Extraction
Advanced Logical
   Extraction start date/time             2/26/2021 8:56:50 AM -06:00
   Extraction end date/time               2/26/2021 9:13:09 AM -06:00
   Unit identifier                        7202676
   UFED version                           7.42.0.82
   Internal version                       7.42.0.82
   Selected manufacturer                  Samsung GSM
   Selected device name                   SM-G960U Galaxy S9
   Machine name                           TOUCH2-7202676
   Connection type                        Cable No. 170
   Backup password                        12345
   Extraction type                        Advanced Logical [ Android Backup ]
   Extraction ID                          2ADCB517-CA83-4069-BC26-9F3C483EA2D8
   Extraction (UFD) file data integrity   Intact
   Report type                            Phone
File System
    Extraction start date/time            2/26/2021 9:14:01 AM(UTC-6)
   Extraction end date/time               2/26/2021 9:24:18 AM(UTC-6)
   Unit identifier                        7202676
   UFED version                           7.42.0.82
   Internal version                       7.42.0.82
   Selected manufacturer                  Samsung GSM
   Selected device name                   SM-G960U Galaxy S9
   Machine name                           TOUCH2-7202676
   Connection type                        Cable No. 170
   Backup password                        12345
   Extraction type                        File System [ Android Backup ]
   Extraction ID                          6A58922D-BF8B-4F14-825A-944081E6D8F6
   Extraction (UFD) file data integrity   Intact




                                                                                              1
             Case 1:19-cv-01646-LO-JFA Document 78-5 Filed 03/10/21 Page 2 of 8 PageID# 674
Device Information
Name                                          Value
File System
    Android ID                                b2ea050015398df5
    Time Zone                                 (UTC-05:00) New_York (America)
    Advertising ID #1                         23c3d2d8-3662-4647-8255-d0b6b7471be2
Advanced Logical
    Android ID                                b2ea050015398df5
    Detected manufacturer                     samsung
    Detected model                            SM-G960U
    Phone revision                            10 QP1A.190711.020 G960USQS9FUA2
    Advertising ID                            23c3d2d8-3662-4647-8255-d0b6b7471be2
    Phone date/time                           2/26/2021 9:57:54 AM -05:00
    Client Used for Extraction                Yes
    Time Zone                                 (UTC-05:00) New_York (America)
    Advertising ID #1                         23c3d2d8-3662-4647-8255-d0b6b7471be2
  Extraction Notes
    Generic                                   +ZZ – Extracted phone time stamp time zone is expressed in quarters of an hour
                                              Last IMEI digit might be incorrect. Please check manually on the device.



Image Hash Details (3)
   Hash data is available for this project.


   #      Name                        Info
   1                                  Path                                                   Backup
                                      Size (bytes)                                           0
   2                                  Path                                                   XML
                                      Size (bytes)                                           0
   3      Backup                      Path                                                   Samsung GSM_SM-G960U Galaxy S9.zip
                                      Size (bytes)                                           9429390204
                                      SHA256                                                 B57E835861DAD89FA5D1F1206E8D693B610DF4B397C4AE3A125074855F
                                                                                             6E0962




Plugins
   #      Name                                                                                         Author                     Version
   1      PreProject                                                                                   Cellebrite                 2.0
   2      ContactsCrossReference                                                                       Cellebrite                 2.0
          Cross references the phone numbers in a device's contacts with the numbers in SMS messages
          and Calls. Will fill in the Name field of calls and SMS if there's a match.
   3      ProjectProcessorFinisher                                                                     Cellebrite                 2.0
   4      PostProject                                                                                  Cellebrite                 2.0




                                                                                                                                                          2
             Case 1:19-cv-01646-LO-JFA Document 78-5 Filed 03/10/21 Page 3 of 8 PageID# 675
Contents
Type                                                                              Included in report                            Total
  Contacts                                                                        1                                             70
  Instant Messages                                                                1114                                          1803




Contacts (1)
  #     Contact                 Timestamp                  Entries                              Addresses                               Notes                    Deleted
  1     Name: Olszewski                                   Phone:
        Leah                                              Mobile +17025138554                  1178 Brompton Ct, Fort Walton
        Source: Phone                                     Mobile +17025138554                  Beach, 32547
        Source Extraction:
        Advanced Logical
                                                                                               1178 Brompton Ct, Fort Walton
                                                                                               Beach, 32547



Instant Messages (1114)
  * These details are cross-referenced from this device's contacts



  #     Source          From                  To                     All timestamps       Content                                                                Deleted
  1    Phone            +18502403133                                 Timestamp:         Direction:
                                                                     10/11/2019 7:01:14 Incoming
                        Holoway Luke *                               PM(UTC-4)          Body:
                                                                                        Sent email with old txt from Leah to me. All dated

                                                                                          Source Extraction: Advanced Logical
                                                                                          Status: Read
                                                                                          Message Type:
                                                                                          SMS
                                                                                          SMSC:
                                                                                          +14054720057
                                                                                          Folder:
                                                                                          Inbox
  2    Phone            +18502403133                                 Timestamp:         Direction:
                                                                     10/11/2019 6:59:30 Incoming
                        Holoway Luke *                               PM(UTC-4)          Body:
                                                                                        http://leaholszewski.com/2019/08/leadership-failures-101-dv-
                                                                                        part-
                                                                                        1/?fbclid=IwAR2h315Gd0xMnKodi0lElbHW2PoPzjaZi41iQOFbM
                                                                                        _iOy5CvXe6T4Xh0kGY

                                                                                          Source Extraction: Advanced Logical
                                                                                          Status: Read
                                                                                          Message Type:
                                                                                          SMS
                                                                                          SMSC:
                                                                                          +14054720057
                                                                                          Folder:
                                                                                          Inbox
  3    Phone            +13344515122                                 Timestamp:           Direction:
                                                                     7/26/2019 4:25:36    Incoming
                        Harrold Randy *                              PM(UTC-4)            Body:
                                                                                          Also
                                                                                          Please refrain from discussing the investigation with anyone,
                                                                                          especially MAJ Olszewski

                                                                                          Source Extraction: Advanced Logical
                                                                                          Status: Read
                                                                                          Message Type:
                                                                                          SMS
                                                                                          SMSC:
                                                                                          +14054720057
                                                                                          Folder:
                                                                                          Inbox
  4    Phone                                  7076444004             Timestamp:           Direction:
                                                                     1/24/2019 5:07:10    Outgoing
                                              Small Shelly *         PM(UTC-5)            Body:
                                                                                          Hello Shelly, sorry for the text. I received this snapshot of Leah's
                                                                                          Facebook from 2 days ago. Looks like she'll be at court. Just
                                                                                          wanted to give you a heads up. Please let me know if you need
                                                                                          any additional info. Have a good night.

                                                                                          Participants:

                                                                                             Participant     Delivered       Read               Played
                                                                                             7076444004
                                                                                             Small Shelly

                                                                                          Source Extraction: Advanced Logical
                                                                                          Status: Sent
                                                                                          Message Type:
                                                                                          SMS
                                                                                          Folder:
                                                                                          Sent

                                                                                                                                                                           3
5     Case 1:19-cv-01646-LO-JFA      Document
                          +17072806069  Timestamp:78-5 Filed
                                                       Direction:03/10/21 Page 4 of 8 PageID# 676
                                                6/10/2018 12:01:32 Outgoing
                                 Landlord Dan   AM(UTC-4)          Body:
                                 Lee*                              Daniel, I did not take the grill. If the grill wasnt there, then she
                                                                   took it along with my refrigerator. Whatever she is saying is
                                                                   clearly a lie. Also, i came to your house on 28 Oct 2017 to pay
                                                                   you for November's rent. I wrote you a check for $2450. It was
                                                                   check # 1207 and it was for the entire rent for November. Thats
                                                                   when i told you that Leah should be let out of tge lease and i
                                                                   would take over as sole renter. You called her and she refused.
                                                                   She already gave you her half ($1250) and refused a refund.
                                                                   Then you called me back to tell me that she wasn't leaving and
                                                                   that you couldnt let her out of the lease. Its because of that that i
                                                                   was forced to move out and that is when we settled on the
                                                                   amount to break the lease. We met again on 9 December 2017
                                                                   for the settled final amount of $5513. That was check # 1208.
                                                                   You should have copies of both of these checks. Can you recall
                                                                   now?

                                                                      Participants:

                                                                         Participant     Delivered       Read           Played
                                                                         +170728060
                                                                         69 Landlord
                                                                         Dan Lee

                                                                      Source Extraction: Advanced Logical
                                                                      Status: Sent
                                                                      Message Type:
                                                                      MMS
                                                                      Folder:
                                                                      Sent
6   Phone     +17072806069                      Timestamp:            Direction:
                                                6/9/2018 11:43:17     Incoming
              Landlord Dan                      PM(UTC-4)             Body:
              Lee*                                                     of fact stating u offered Leah thru me that u will take over the
                                                                      entire remaining lease. and I called her to tell her about ur offer
                                                                      to her. but she r

                                                                      Source Extraction: Advanced Logical
                                                                      Status: Read
                                                                      Message Type:
                                                                      SMS
                                                                      SMSC:
                                                                      +14054720057
                                                                      Folder:
                                                                      Inbox
7   Phone     +17072806069                      Timestamp:            Direction:
                                                6/9/2018 11:43:13     Incoming
              Landlord Dan                      PM(UTC-4)             Body:
              Lee*                                                    Erik. Leah says you took the BBQ grill that I left at home. can
                                                                      you send me an email stating whether you took it or not?
                                                                      also can u send me a statement

                                                                      Source Extraction: Advanced Logical
                                                                      Status: Read
                                                                      Message Type:
                                                                      SMS
                                                                      SMSC:
                                                                      +14054720057
                                                                      Folder:
                                                                      Inbox
8   Phone                        +17072806069   Timestamp:            Direction:
                                                5/31/2018 1:43:23     Outgoing
                                 Landlord Dan   PM(UTC-4)             Body:
                                 Lee*                                 Daniel, Leah belongs to the 20th Special Forces Group with
                                                                      headquarters in Birmingham Alabama. She is the Group S-2,
                                                                      which means she is the Intelligence Officer in Charge. Her
                                                                      commander is Col Derek Lipson. His contact info is: 402-871-
                                                                      7245 or 205-369-8224. The office number to the Group
                                                                      headquarters is 205-957-2342

                                                                      Participants:

                                                                         Participant     Delivered       Read           Played
                                                                         +170728060
                                                                         69 Landlord
                                                                         Dan Lee

                                                                      Source Extraction: Advanced Logical
                                                                      Status: Sent
                                                                      Message Type:
                                                                      SMS
                                                                      Folder:
                                                                      Sent
9   Phone     +17025138554                      Timestamp:            Direction:
                                                2/2/2018 7:07:35      Incoming
              Olszewski Leah *                  PM(UTC-5)             Body:
                                                                      Retract. Phone busted since oct 11th. Didnt intend for those to
                                                                      go to you.

                                                                      Source Extraction: Advanced Logical
                                                                      Status: Read
                                                                      Message Type:
                                                                      SMS
                                                                      SMSC:
                                                                      +14054720057
                                                                      Folder:
                                                                      Inbox

                                                                                                                                            4
10     Case 1:19-cv-01646-LO-JFA
               +17025138554            Document
                            +13124683359  Timestamp:78-5 Filed
                                                         Direction:03/10/21 Page 5 of 8 PageID# 677
                                                  2/2/2018 5:15:38    Incoming
                Olszewski Leah *                  PM(UTC-5)           Subject:
                                                                      NoSubject

                                                                      Participants:

                                                                         Participant       Delivered   Read           Played
                                                                         +131246833
                                                                         59

                                                                      Attachments:




                                                                      IMG_6273.jpg                     IMG_6271.jpg




                                                                      IMG_6266.jpg                     IMG_6272.jpg




                                                                      IMG_6265.jpg
                                                                      Source Extraction: Advanced Logical
                                                                      Status: Read
                                                                      Message Type:
                                                                      MMS
                                                                      Folder:
                                                                      Inbox
                                                                      Priority:
                                                                      Low
11             +17025138554        +13124683359   Timestamp:          Direction:
                                                  2/2/2018 5:13:58    Incoming
               Olszewski Leah *                   PM(UTC-5)           Subject:
                                                                      NoSubject

                                                                      Participants:

                                                                         Participant       Delivered   Read           Played
                                                                         +131246833
                                                                         59

                                                                      Attachments:




                                                                      IMG_6273.jpg                     IMG_6271.jpg




                                                                      IMG_6266.jpg                     IMG_6272.jpg




                                                                      IMG_6265.jpg
                                                                      Source Extraction: Advanced Logical
                                                                      Status: Read
                                                                      Message Type:
                                                                      MMS
                                                                      Folder:
                                                                      Inbox
                                                                      Priority:
                                                                      Low
12   Phone     +17025138554                       Timestamp:          Direction:
                                                  1/3/2018 11:51:13   Incoming
               Olszewski Leah *                   PM(UTC-5)           Body:
                                                                      I believed in you.

                                                                      Source Extraction: Advanced Logical
                                                                      Status: Read
                                                                      Message Type:
                                                                      SMS
                                                                      SMSC:
                                                                      +14054720057
                                                                      Folder:
                                                                      Inbox




                                                                                                                               5
1097     Case 1:19-cv-01646-LO-JFA
       Phone     +17025138554      Document
                                      Timestamp:78-5 Filed
                                                     Direction:03/10/21 Page 6 of 8 PageID# 678
                                                     4/7/2017 6:27:17    Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Not so super.

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1098   Phone                        +17025138554     Timestamp:          Direction:
                                                     4/7/2017 2:01:03    Outgoing
                                    Olszewski Leah   PM(UTC-4)           Body:
                                    *                                    Hey babe, how are you today?

                                                                         Participants:

                                                                            Participant     Delivered      Read            Played
                                                                            +170251385
                                                                            54 Olszewski
                                                                            Leah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Sent
                                                                         Message Type:
                                                                         SMS
                                                                         Folder:
                                                                         Sent
1099   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/7/2017 1:56:21    Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Hey

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1100   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/7/2017 12:49:43   Incoming
                 Olszewski Leah *                    AM(UTC-4)           Body:
                                                                         Wtf Stupid conversations at night were never a good thing for
                                                                         me. All i wanted to was talk to the man i love about his day and
                                                                         hear your voice.

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1101   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/6/2017 10:44:08   Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Ok. I will get ready for bed real quick. Just got in. So pooped.

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1102   Phone                        +17025138554     Timestamp:          Direction:
                                                     4/6/2017 10:43:39   Outgoing
                                    Olszewski Leah   PM(UTC-4)           Body:
                                    *                                    Sure

                                                                         Participants:

                                                                            Participant     Delivered      Read            Played
                                                                            +170251385
                                                                            54 Olszewski
                                                                            Leah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Sent
                                                                         Message Type:
                                                                         SMS
                                                                         Folder:
                                                                         Sent




                                                                                                                                            216
1103     Case 1:19-cv-01646-LO-JFA
       Phone     +17025138554      Document
                                      Timestamp:78-5 Filed
                                                     Direction:03/10/21 Page 7 of 8 PageID# 679
                                                     4/6/2017 10:43:29   Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Chat in few?

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1104   Phone                        +17025138554     Timestamp:          Direction:
                                                     4/6/2017 10:42:43   Outgoing
                                    Olszewski Leah   PM(UTC-4)           Body:
                                    *                                    Thats good babe

                                                                         Participants:

                                                                            Participant    Delivered       Read           Played
                                                                            +170251385
                                                                            54 Olszewski
                                                                            Leah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Sent
                                                                         Message Type:
                                                                         SMS
                                                                         Folder:
                                                                         Sent
1105   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/6/2017 10:40:54   Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Hey babe. Im now at my parents house. So made it back to
                                                                         bham.

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1106   Phone                        +17025138554     Timestamp:          Direction:
                                                     4/6/2017 10:38:07   Outgoing
                                    Olszewski Leah   PM(UTC-4)           Body:
                                    *                                    Did you make it to your sisters yet?

                                                                         Participants:

                                                                            Participant    Delivered       Read           Played
                                                                            +170251385
                                                                            54 Olszewski
                                                                            Leah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Sent
                                                                         Message Type:
                                                                         SMS
                                                                         Folder:
                                                                         Sent
1107   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/6/2017 7:15:44    Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Im ok. Stuck in nashville traffic. but all good. I you sexy man.

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1108   Phone                        +17025138554     Timestamp:          Direction:
                                                     4/6/2017 7:13:16    Outgoing
                                    Olszewski Leah   PM(UTC-4)           Body:
                                    *                                    Im ok babe, how r u?

                                                                         Participants:

                                                                            Participant    Delivered       Read           Played
                                                                            +170251385
                                                                            54 Olszewski
                                                                            Leah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Sent
                                                                         Message Type:
                                                                         SMS
                                                                         Folder:
                                                                         Sent



                                                                                                                                            217
1109     Case 1:19-cv-01646-LO-JFA
       Phone     +17025138554      Document
                                      Timestamp:78-5 Filed
                                                     Direction:03/10/21 Page 8 of 8 PageID# 680
                                                     4/6/2017 7:02:46    Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Hows your day going babe?

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1110   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/6/2017 6:54:23    Incoming
                 Olszewski Leah *                    PM(UTC-4)           Body:
                                                                         Oh ok. This is the town where my sister lives.

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1111   Phone                        +17025138554     Timestamp:          Direction:
                                                     4/6/2017 6:52:22    Outgoing
                                    Olszewski Leah   PM(UTC-4)           Body:
                                    *                                    Yes, Culver's is a midwestern thing. It started in Wisconsin but is
                                                                         popular in illinois

                                                                         Participants:

                                                                            Participant    Delivered       Read            Played
                                                                            +170251385
                                                                            54 Olszewski
                                                                            Leah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Sent
                                                                         Message Type:
                                                                         SMS
                                                                         Folder:
                                                                         Sent
1112   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/6/2017 10:39:27   Incoming
                 Olszewski Leah *                    AM(UTC-4)           Body:
                                                                         Ive prayed you have a decent conversation with chief. Thanks for
                                                                         checking on me.

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1113   Phone     +17025138554                        Timestamp:          Direction:
                                                     4/6/2017 10:34:45   Incoming
                 Olszewski Leah *                    AM(UTC-4)           Body:
                                                                         Love your voice. Muah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Read
                                                                         Message Type:
                                                                         SMS
                                                                         SMSC:
                                                                         +14054720057
                                                                         Folder:
                                                                         Inbox
1114   Phone                        +17025138554     Timestamp:          Direction:
                                                     4/5/2017 11:01:07   Outgoing
                                    Olszewski Leah   PM(UTC-4)           Body:
                                    *                                    Love you babe

                                                                         Participants:

                                                                            Participant    Delivered       Read            Played
                                                                            +170251385
                                                                            54 Olszewski
                                                                            Leah

                                                                         Source Extraction: Advanced Logical
                                                                         Status: Sent
                                                                         Message Type:
                                                                         SMS
                                                                         Folder:
                                                                         Sent




                                                                                                                                               218
